Name: 2007/688/EC: Commission Decision of 19 October 2007 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2007) 5054) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  health;  means of agricultural production
 Date Published: 2007-10-26

 26.10.2007 EN Official Journal of the European Union L 282/52 COMMISSION DECISION of 19 October 2007 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2007) 5054) (Text with EEA relevance) (2007/688/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 8(3) thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) Following the notification of outbreaks of bluetongue serotype 1 in July 2007 in the south of Spain, Spain has established a restriction zone on account of this outbreak. (4) Following a substantiated request by Spain, it is appropriate to amend the demarcation of the restricted zone E in Annex I to Decision 2005/393/EC and to create a new zone where serotypes 1 and 4 are coexisting. (5) Following the notification of outbreaks of bluetongue in mid-August and early September 2006 by Belgium, Germany, France and the Netherlands, the Commission has amended several times Decision 2005/393/EC as regards the demarcation of the restricted zones concerned. (6) Following a substantiated request submitted by France and Germany, it is appropriate to amend the demarcation of the restricted zone in France and Germany. (7) Following the enlargement of the restricted zone in Germany due to the recent outbreaks in Bavaria and Schleswig-Holstein, it is appropriate to demarcate restricted zones in the Czech Republic and in Denmark. (8) Decision 2005/393/EC should be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2005/393/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2007/357/EC (OJ L 133, 25.5.2007, p. 44). ANNEX Annex I to Decision 2005/393/EC, is amended as follows: 1. The list of restricted zones in Zone E (serotype 4) which relates to Spain is replaced by the following: Spain:  Autonomous Region of Extremadura: provinces of CÃ ¡ceres, Badajoz,  Autonomous Region of Andalucia: provinces of CÃ ¡diz, CÃ ³rdoba, Huelva, JaÃ ©n (comarcas of AlcalÃ ¡ la Real, AndÃ ºjar, Huelma, JaÃ ©n, Linares, Santiesteban del Puerto, Ubeda), MÃ ¡laga, Sevilla,  Autonomous Region of Castilla-La Mancha: provinces of Albacete (comarca of Alcaraz), Ciudad Real, Toledo,  Autonomous Region of Castilla y LeÃ ³n: provinces of Avila (comarcas of Arenas de San Pedro, Candeleda, Cebreros, El Barco De Ã vila, Las Navas del MarquÃ ©s, Navaluenga, Sotillo de la Adrada), Salamanca (comarcas of BÃ ©jar, Ciudad Rodrigo and Sequeros),  Autonomous Region of Madrid: province of Madrid (comarcas of AlcalÃ ¡ de Henares, Aranjuez, Arganda del Rey, Colmenar Viejo, El Escorial, Grinon, Municipio de Madrid, Navalcarnero, San MartÃ ­n de Valdeiglesias, Torrelaguna, Villarejo de SalvanÃ ©s). 2. The list of restricted zones in Zone F (serotype 8) which relates to France is replaced by the following: France: Protection zone:  DÃ ©partement de lAisne,  DÃ ©partement des Ardennes,  DÃ ©partement de lAube,  DÃ ©partement du Cher: cantons dAix-dAngillon, de Baugy, de La Guerche-sur-lAubois, de Henrichemont, de LÃ ©rÃ ©, de NÃ ©rondes, de Sancergues, de Sancerre, de Sancoins, de Vailly-sur-Sauldre,  DÃ ©partement de la CÃ ´te-dOr,  DÃ ©partement de lEure: arrondissement des Andelys,  DÃ ©partement du Loiret: arrondissement de Montargis,  DÃ ©partement de la Marne,  DÃ ©partement de la Haute-Marne,  DÃ ©partement de Meurthe-et-Moselle,  DÃ ©partement de la Meuse,  DÃ ©partement de la Moselle,  DÃ ©partement de la NiÃ ¨vre,  DÃ ©partement du Nord,  DÃ ©partement de lOise,  DÃ ©partement du Pas-de-Calais,  DÃ ©partement du Bas-Rhin,  DÃ ©partement de SaÃ ´ne-et-Loire: arrondissement dAutun,  DÃ ©partement de la Seine-Maritime,  DÃ ©partement de Seine-et-Marne,  DÃ ©partement de la Somme,  DÃ ©partement du Val-dOise,  DÃ ©partement des Vosges,  DÃ ©partement de lYonne. Surveillance zone:  DÃ ©partement de lAllier,  DÃ ©partement du Calvados: arrondissements de Bayeux, de Caen, de Lisieux,  DÃ ©partement du Cher: arrondissement de Vierzon et cantons de Bourges, de Charenton-du-Cher, de Charost, de ChÃ ¢teaumeillant, de ChÃ ¢teauneuf-du-Cher, du ChÃ ¢telet, de Dun-sur-Auron, de Levet, de LigniÃ ¨res, de Saint-Amand-Montron, de Saint-Martin-dAuxigny, de Saulzais-le-Potier, de Saint-Doulchard,  DÃ ©partement du Doubs: arrondissements de BesanÃ §on et de MontbÃ ©liard,  DÃ ©partement de lEssonne,  DÃ ©partement de lEure: arrondissements de Bernay et dEvreux,  DÃ ©partement dEure-et-Loir: arrondissement de Dreux et cantons dAuneau, de Chartres-Nord-Est, de Janville, de Maintenon,  DÃ ©partement de lIndre: arrondissement dIssoudun,  DÃ ©partement du Jura: arrondissement de Dole,  DÃ ©partement de Loir-et-Cher: arrondissement de Romorantin-Lanthenay,  DÃ ©partement du Loiret: arrondissements dOrlÃ ©ans et de Pithiviers,  DÃ ©partement de lOrne: cantons dAigle-Est, dAigle-Ouest, dArgentan-Est, dArgentan-Ouest, de Bazoches-sur-HoÃ «ne, de Courtomer, dEcouchÃ ©, dExmes, de La FertÃ ©-FrÃ ªnel, de GacÃ ©, de Longny-au-Perche, du MÃ ªle-sur-Sarthe, du Merlerault, de Mortagne-au-Perche, de MortrÃ ©e, de Moulins-la-Marche, de Putanges-Pont-Ecrepin, de SÃ ©es, de Tourouvre, de Trun, de Vimoutiers,  DÃ ©partement du Haut-Rhin,  DÃ ©partement de la Haute-SaÃ ´ne,  DÃ ©partement de SaÃ ´ne-et-Loire: arrondissements de Chalon-sur-SaÃ ´ne, de Charolles, de Louhans, de MÃ ¢con,  DÃ ©partement des Hauts-de-Seine,  DÃ ©partement de la Seine-Saint-Denis,  DÃ ©partement du Val-de-Marne,  DÃ ©partement de la ville de Paris,  DÃ ©partement du Territoire de Belfort,  DÃ ©partement des Yvelines. 3. The list of restricted zones in Zone F (serotype 8) which relates to Germany is replaced by the following: Germany: Baden-WÃ ¼rttemberg Gesamtes Landesgebiet Bayern Stadt Amberg Landkreis Amberg-Sulzbach Landkreis Ansbach Stadt Ansbach Landkreis Aschaffenburg Stadt Aschaffenburg Landkreis Bad Kissingen Stadt Bamberg Landkreis Bamberg Stadt Bayreuth Landkreis Bayreuth Landkreis Cham ohne die Gemeinde Lohberg Stadt Coburg Landkreis Coburg Im Landkreis Dillingen: BÃ ¤chingen a. d. Brenz, Blindheim, Medlingen, Haunsheim, Wittislingen, MÃ ¶dingen, Finningen, Bissingen, Lutzingen, Ziertheim, Bachhagel, ZÃ ¶schingen, Syrgenstein, Gundelfingen a.d. Donau und Lauingen (Donau) Landkreis Donau-Ries Im Landkreis EichstÃ ¤tt: Gemeinden Adelschlag, Altmannstein, Beilngries, BÃ ¶hmfeld, Buxheim, Denkendorf, Dollnstein, Egweil, EichstÃ ¤tt, Eitensheim, Gaimersheim, Haunstetter Forst, Hepberg, Hitzhofen, Kinding, Kipfenberg, KÃ ¶sching, Lenting, MÃ ¶rnsheim, Nassenfels, Pollenfeld, Schernfeld, Stammham, Titting, Walting, Wellheim, Wettstetten Stadt Erlangen Landkreis Erlangen-HÃ ¶chstadt Landkreis Forchheim Stadt FÃ ¼rth Landkreis FÃ ¼rth Landkreis Hassberge Stadt Hof Landkreis Hof Stadt Ingolstadt Landkreis Kitzingen Landkreis Kronach Landkreis Kulmbach Landkreis Lichtenfels Landkreis Main-Spessart Landkreis Miltenberg Landkreis Neuburg-Schrobenhausen: Bergheim, Neuburg a.d. Donau, Rennertshofen Landkreis Neumarkt in der Oberpfalz Landkreis Neustadt an der Waldnaab Landkreis Neustadt a.d. Aisch  Bad Windsheim Im Landkreis Neu-Ulm: Elchingen Stadt Neu-Ulm Landkreis NÃ ¼rnberger Land Stadt NÃ ¼rnberg Landkreis Regensburg Stadt Regensburg Landkreis RhÃ ¶n-Grabfeld Landkreis Roth Stadt Schwabach Landkreis Schwandorf Landkreis Schweinfurt Stadt Schweinfurt Landkreis Tirschenreuth Stadt Weiden Landkreis WeiÃ enburg  Gunzenhausen Landkreis WÃ ¼rzburg Stadt WÃ ¼rzburg Landkreis Wunsiedel i. F. Brandenburg Im Landkreis Havelland: Gemeinden Bamme, BÃ ¼tzer, DÃ ¶beritz, GroÃ derschau, GroÃ wudicke, Havelaue, Jerchel, Milow, MÃ ¶gelin, MÃ ¶thlitz, Nitzahn, Premnitz, Rathenow, Rhinow, SchÃ ¶nholz-Neuwerder, Seeblick, StÃ ¶lln, Vieritz, Zollchow Im Landkreis Ostprignitz-Ruppin: Gemeinden Breddin und KÃ ¶tzlin Im Landkreis Potsdam-Mittelmark: Gemeinden Bensdorf, Boecke, Buckau, BÃ ¼cknitz, Dretzen, Fohrde, Glienecke, GÃ ¶rzke, GrÃ ¤ben, KÃ ¶pernitz, Pritzerbe, Rosenau, Rottstock, Steinberg, Wenzlow, Wollin, Wusterwitz, Ziesar Landkreis Prignitz ausgenommen Gemeinden Demerthin, Vehlow, Wutike Freie Hansestadt Bremen Gesamtes Landesgebiet Freie und Hansestadt Hamburg Gesamtes Landesgebiet Hessen Gesamtes Landesgebiet Mecklenburg-Vorpommern Im Landkreis Bad Doberan: Gemeinden Admannshagen-Bargeshagen, Alt Bukow, Stadt Bad Doberan, Bartenshagen-Parkentin, Bastorf, Benitz, Biendorf, BÃ ¶rgerende-Rethwisch, BrÃ ¶bberow, Carinerland, Elmenhorst/Lichtenhagen, Hohenfelde, Kassow, Kirch Mulsow, Kritzmow, Stadt KrÃ ¶pelin, Stadt KÃ ¼hlungsborn, Lambrechtshagen, Stadt Neubukow, Nienhagen, Papendorf, Reddelich, Stadt Rerik, Retschow, Rukieten, Satow, Am Salzhaff, Stadt Schwaan, StÃ ¤below, Steffenshagen, Vorbeck, Wiendorf, Wittenbeck, Ziesendorf Im Landkreis GÃ ¼strow: Gemeinden Baumgarten, Bernitt, BÃ ¼tzow, Dobbin-Linstow, Dolgen am See, Dreetz, GÃ ¼lzow-PrÃ ¼zen, GÃ ¼strow, JÃ ¼rgenshagen, Klein Belitz, Krakow am See, KuchelmiÃ , Lohmen, LÃ ¼ssow, Penzin, Tarnow, Warnow, Weitendorf, Zehna, Zepelin Landkreis Ludwigslust Im Landkreis MÃ ¼ritz: Gemeinden Alt Schwerin, Altenhof, FÃ ¼nfseen, Jaebetz, Stadt Malchow, Nossentiner HÃ ¼tte, Stuer, Zislow Landkreis Nordwestmecklenburg Landkreis Parchim Landeshauptstadt Schwerin Hansestadt Wismar Niedersachsen Gesamtes Landesgebiet Nordrhein-Westfalen Gesamtes Landesgebiet Rheinland-Pfalz Gesamtes Landesgebiet Saarland Gesamtes Landesgebiet Sachsen Landkreis Annaberg Landkreis Aue-Schwarzenberg Stadt Chemnitz Landkreis Chemnitzer Land Landkreis Delitzsch Landkreis DÃ ¶beln Landkreis Freiberg Stadt Leipzig Landkreis Leipziger Land Im Landkreis MeiÃ en: Heynitz, KÃ ¤bschÃ ¼tztal, Ketzerbachtal, Leuben-Schleinitz, Lommatzsch, Nossen, Taubenheim, Triebischtal Landkreis Mittlerer Erzgebirgskreis Landkreis Mittweida Landkreis Muldentalkreis Stadt Plauen Im Landkreis Riesa-GroÃ enhain: Riesa, RÃ ¶derau-Bobersen, Stauchitz, Strehla, Zeithain Landkreis Stollberg Landkreis Torgau-Oschatz Landkreis Vogtlandkreis Landkreis WeiÃ eritzkreis Stadt Zwickau Landkreis Zwickauer Land Sachsen-Anhalt Gesamtes Landesgebiet Schleswig-Holstein Gesamtes Landesgebiet ThÃ ¼ringen Gesamtes Landesgebiet. 4. The list of restricted zones in Zone F (serotype 8) is amended adding the following territories of the Czech Republic: Czech Republic:  Region of Karlovy Vary: district Sokolov, district Cheb and district Karlovy Vary,  Region of PlzeÃ : district Tachov, district DomaÃ ¾lice, district Klatovy, district PlzeÃ -mÃ sto, district PlzeÃ -jih, district PlzeÃ -sever and district Rokycany,  Central Bohemian Region: district RakovnÃ ­k,  Region of Ã stÃ ­ nad Labem: district Chomutov, district Louny, district Most and district Teplice. 5. The list of restricted zones in Zone F (serotype 8) is amended adding the following territories of Denmark: Denmark:  In South Jutland county: municipalities of Haderslev, TÃ ¸nder, Aabenraa and SÃ ¸nderborg,  In Funen county: municipalities of Assens, FÃ ¥borg-Midtfyn, Langeland, Svendborg and Ã rÃ ¸,  In Storstroem county: municipality of Lolland. 6. The following new zone is added: Zone I (serotypes 1 and 4) Spain:  Autonomous Region of Extremadura: province of Badajoz,  Autonomous Region of AndalucÃ ­a: provinces of CÃ ¡diz, Huelva, CÃ ³rdoba, Sevilla, MÃ ¡laga and province of JaÃ ©n (comarcas of AlcalÃ ¡ la Real, Huelma, Ã beda, Linares, AndÃ ºjar, JaÃ ©n y Santiesteban del Puerto),  Autonomous Region of Castilla-La Mancha: province of Ciudad Real (comarcas of AlmadÃ ©n, AlmodÃ ³var del Campo, Calzada de Calatrava, Ciudad Real y Piedrabuena)..